    Case 2:20-cv-14818-KM-JBC Document 9 Filed 02/09/21 Page 1 of 5 PageID: 70




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


KELLY IFILL,

         Plaintiff,
                                                    Civ. No. 20-14818 (KM) (JBC)
         v.
                                                               OPINION
CVS PHARMACY, and JOHN AND
JANE DOES 1–10,

         Defendants.


KEVIN MCNULTY, U.S.D.J.:
         Kelly Ifill sued CVS Pharmacy in New Jersey Superior Court after she
was detained by the police on suspicion of shoplifting some small items from a
CVS. CVS removed the case to this Court, and Ifill moves to remand (DE 6).1
For the following reasons, the motion to remand is DENIED.
    I.   BACKGROUND
         Two Teaneck, New Jersey, police officers learned from the staff at a
Teaneck CVS store that a person had shoplifted soda and chips. (Compl. ¶ 5.)
Nearby, the officers stopped Ifill, a Teaneck resident, who was on her way home
from school. (Id. ¶¶ 1, 4.) Although Ifill denied being in the CVS that afternoon,
police handcuffed her, placed her inside a police vehicle, and prevented her
from calling her mother. (Id. ¶¶ 7–9.) The CVS manager was called and
identified Ifill as the shoplifter. (Id. ¶¶ 9–10.) The officers then searched Ifill for
the soda and chips but found nothing. (Id. ¶¶ 11–12.)
         Ifill sued “CVS Pharmacy” in New Jersey Superior Court. (Id. ¶ 2.) She
asserted four state-law claims: false arrest, intentional infliction of emotional

1        Certain citations to the record are abbreviated as follows:
         DE = docket entry
         Compl. = Ifill’s Complaint filed in New Jersey Superior Court (DE 1-1)
         Notice = Notice of Removal (DE 1)
 Case 2:20-cv-14818-KM-JBC Document 9 Filed 02/09/21 Page 2 of 5 PageID: 71




distress, bias crime causing damage, and a claim arising from the manager’s
false accusation based on respondeat superior liability. She sought
compensatory damages, punitive damages, injunctive relief, and attorney’s
fees. The Complaint, in keeping with New Jersey practice, did not specify a
damages figure.
      CVS removed the case to this Court, asserting diversity jurisdiction.
(Notice ¶ 5.) The Notice explained that although the Complaint named “CVS
Pharmacy” as defendant, the proper defendant is New Jersey CVS Pharmacy,
LLC, a limited liability company formed under New Jersey law but whose sole
member is CVS Pharmacy, Inc. (Id. ¶ 8, 10.) CVS Pharmacy, Inc., is
incorporated under Rhode Island law and has its principal place of business in
Rhode Island. (Id. ¶ 10.) As to damages, CVS asserts that the Complaint is
reasonably read to be claiming an amount in controversy over $75,000. (Id.
¶ 13.) Ifill moves to remand, disputing only the amount in controversy. (DE 6.)
II.   DISCUSSION
      Defendants may remove cases based on diversity jurisdiction. 28 U.S.C.
§§ 1441(a), 1332(a). But a removed action must be remanded when “it appears
that the district court lacks subject matter jurisdiction.” Id. § 1447(c). So, on a
motion to remand, I must determine whether the action indeed qualifies for
diversity jurisdiction.
      There is no dispute between the parties that there is diversity of
citizenship. Ifill is a citizen of New Jersey. See Washington v. Hovensa LLC, 652
F.3d 340, 344 (3d Cir. 2011). The citizenship of a limited liability company is
determined by the citizenship of its members. Johnson v. SmithKline Beecham
Corp., 724 F.3d 337, 350 (3d Cir. 2013). The sole member of New Jersey CVS
Pharmacy, LLC, is CVS Pharmacy, Inc., a corporation. (Notice ¶ 10.) A
corporation is a citizen of states where it is incorporated or has “its principal
place of business.” 28 U.S.C. § 1332(c)(1). The state of incorporation and
principal place of business of CVS Pharmacy, Inc., is Rhode Island. It follows




                                         2
 Case 2:20-cv-14818-KM-JBC Document 9 Filed 02/09/21 Page 3 of 5 PageID: 72




that New Jersey CVS Pharmacy, LLC is a citizen of Rhode Island, and is
therefore diverse from Ifill. See Johnson, 724 F.3d at 350.
      As to the amount in controversy, because CVS accepts the facts alleged
in the Complaint and asserts that they give rise to an amount in controversy
over $75,000, this action may remain in federal court unless Ifill can show to a
“legal certainty” that she cannot recover that amount. Judon v. Travelers Prop.
Cas. Co. of Am., 773 F.3d 495, 502–03 (3d Cir. 2014). I must read her
Complaint and make a commonsense estimate of the damages it claims.
Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 398–99 (3d Cir. 2004).
      Reviewing similar cases, I cannot say to a legal certainty that Ms. Ifill
could not recover over $75,000. See Pourghoraishi v. Flying J, Inc., 449 F.3d
751, 753, 764 (7th Cir. 2004) (false arrest and intentional infliction of
emotional distress claims arising from a gas station’s detention of a customer);
Napier v. Wal-Mart Stores E., LP, No. NA4:04CV0010SEBWGH, 2004 WL
950657, at *1–2 (S.D. Ind. Apr. 26, 2004) (false arrest claims arising from
shoplifting incident); see De Angelis v. Jamesway Dep’t Store, 501 A.2d 561,
566 (N.J. Super. Ct. App. Div. 1985) (false imprisonment of cashier accused by
department store of theft). Indeed, because it is notoriously difficult to place a
firm limit on personal-injury damages, there generally can be no legal certainty
that they do not exceed the statutory amount, absent some independent
limitation. Fields v. Zubkov, Civ. No. 08-2016, 2008 WL 4447098, at *4 (D.N.J.
Sept. 26, 2008).
      In addition, Ms. Ifill seeks punitive damages, which may be considered
part of the jurisdictional amount. “[C]laims for punitive damages will generally
satisfy the amount in controversy requirement because it cannot be stated to a
legal certainty that the value of the plaintiff’s claim is below the statutory
minimum.” Huber v. Taylor, 532 F.3d 237, 244 (3d Cir. 2008) (quotation
marks, citation, and emphasis omitted). Punitive damages are available for
claims like those brought by Ifill here. Leang v. Jersey City Bd. of Educ., 969
A.2d 1097, 1115 (N.J. 2009) (intentional infliction of emotional distress);



                                         3
    Case 2:20-cv-14818-KM-JBC Document 9 Filed 02/09/21 Page 4 of 5 PageID: 73




Marion v. Borough of Manasquan, 555 A.2d 699, 705 (N.J. Super. Ct. App. Div.
1989) (false arrest); Santiago v. City of Vineland, 107 F. Supp. 2d 512, 570
(D.N.J. 2000) (same); see also De Angelis, 501 A.2d at 566 (affirming punitive-
damages award for cashier’s claim of false imprisonment by department store).
        I do consider that due process may place an outside limit on the amount
of punitive damages. Still, “although punitive damages greater than single-digit
multiples of actual damages are rare, higher multiples may be justified if actual
damages are small and the offending conduct is particularly egregious.” In re
Paulsboro Derailment Cases, 704 F. App’x 78, 87 (3d Cir. 2017). Assuming a
single-digit multiple (i.e., a maximum of 9), Ifill would only need to recover
compensatory damages above $7,5002 to bring the total above $75,000. Such a
compensatory award is plausible. See De Angelis, 501 A.2d at 563 ($10,300
compensatory-damages award in 1985 for false accusation of stealing from
store and interrogation); Pourghoraishi, 449 F.3d at 764 (claims arising from a
gas station’s detention of a customer plausibly worth more than $75,000 even
without mentioning punitive damages).3
        I do not say that such a damages award is likely or appropriate. But it
does not appear to a legal certainty that Ifill could only recover less than
$75,000. That is the fairly lax standard for the amount in controversy
requirement, and it is satisfied.




2    75,000 = 7,500 + (7,500 x 9), where 7,500 represents the compensatory
damages and 9 represents the punitive-damages multiplier.
3      It is possible that a jury could also reasonably award a higher multiplier
because this case involves a school-age person who could be seen as particularly
vulnerable. See N.J. Stat. Ann. § 2A:15-5.12(b)(1) (listing one factor supporting
punitive damages as whether “serious harm would arise from the defendant’s
conduct”).


                                          4
 Case 2:20-cv-14818-KM-JBC Document 9 Filed 02/09/21 Page 5 of 5 PageID: 74




III.   CONCLUSION
       For the reasons set forth above, diversity jurisdiction is present, and the
motion to remand is denied. A separate order will issue.
Dated: February 9, 2021


                                             /s/ Kevin McNulty
                                             ___________________________________
                                             Hon. Kevin McNulty
                                             United States District Judge




                                         5
